DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/130,083 filed December 22, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 & 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapily (Pre-Grant Publication 2019/0295870) in view of Bhuyan (WIPO Publication 2019/032457).
Regarding claim 1, Tapily disclose a substrate processing tool comprising:
plurality of process modules (Fig. 1, 106a-106d) hosted on the manufacturing platform, the plurality of process modules configured for manipulating materials on the plurality of substrates in processing steps as part of a processing sequence (Paragraph [0017]), the plurality of process modules including:
a first process module (106b) configured for performing a blocking layer/SAM layer deposition process (Paragraph [0017]);
a second process module (106d) configured for performing a film deposition process;
a third process module (106c) configured for performing an etch process, 
at least one substrate metrology module (102c; Paragraph [0015]) hosted on the manufacturing platform, the substrate metrology module including an inspection system operable for measuring data associated with an attribute of a substrate at least one of before or after the substrate is processed in a process module of the manufacturing platform; and
at least one substrate transfer system (103) hosted on the manufacturing platform and configured for the movement of the plurality of substrates between the plurality of process modules and the at least one substrate metrology module.

Tapily does not explicitly disclose the blocking layer deposition process requires a longer processing time for each substrate than the film deposition process and the etch process, and wherein the first process module is configured for simultaneously processing a greater number of substrates than the second and third process modules. However Bhuyan discloses deposition apparatus comprising: 
a processing platform (Fig. 1, 100) including a plurality of processing chambers (120, 130, 140, 150) wherein the processing platform processes substrates according to method (Fig. 12, 1200) wherein a first chamber (120) can process one or more different numbers of wafers and have a different/higher batch times (Paragraph [0056-0057]).

It would have been obvious to those having ordinary skill in the art at the time of invention for a first chamber to process a greater number substrates than other processing chambers and have a longer processing time than the film deposition process and etch process because by allowing the first chamber to process a greater number of substrates with a longer processing time will allow the manufacturing cost and time to increase in efficiency due to the increase of number of substrates that can be processed at once. 

Regarding claim 3-8, Tapily and Bhuyan disclose all of the limitations of claim 1 (addressed above). Tapily does not explicitly disclose a showerhead in the first process module for exposing a plurality of substrates to a reactant gas and isolation gas wherein the first process module also contains a plurality of substrate holders configured to rotate the substrates. However Bhuyan further discloses:
A processing chamber (200) including a gas distribution assembly/showerheads (Fig. 2, 220) wherein the showerheads exposes the plurality of substrates (60) to a reactive gas and a purge/isolation gas (Paragraph [0035]). 
The processing chamber includes a plurality of holders/recesses for the substrate (242) and a support post to rotate the substrates (Paragraph [0037] & [0039]).

It would have been obvious to those having ordinary skill in the art at the time of invention for the showerhead to expose the plurality of substrate to a reactive gas and purge/isolation gas because the reactive gas will react with the substrate thereby promoting growth/deposition of a film on the surface of the substrate and the purge/isolation gas can be used carrier the reactive gas in and out of the chamber without reaction with the substrate. Further the support post will allow for rotation of the substrates to allow different substrate to be rotated under the showerheads to be exposed to the reactive and purge gases.

Regarding claim 9, Tapily further discloses:
A fourth processing module (106A) for removing the blocking/SAM from the substrate (Paragraph [0038]).

Regarding claim 10, Tapily further discloses:
The blocking layer includes a self aligned monolayer/SAM (Paragraph [0029]).

Regarding claim 11, Tapily disclose a substrate processing tool comprising:
Providing a plurality of process modules (Fig. 1, 106a-106d) hosted on the manufacturing platform, the plurality of process modules configured for manipulating materials on the plurality of substrates in processing steps as part of a processing sequence (Paragraph [0017]), the plurality of process modules including:
a first process module (106b) configured for performing a blocking layer/SAM layer deposition process (Paragraph [0017]);
a second process module (106d) configured for performing a film deposition process;
a third process module (106c) configured for performing an etch process, 
performing substrate metrology on a substrate in a substrate metrology module (102c; Paragraph [0015]) hosted on the manufacturing platform, the substrate metrology module including an inspection system operable for measuring data associated with an attribute of a substrate at least one of before or after the substrate is processed in a process module of the manufacturing platform; and
at least one substrate transfer system (103) hosted on the manufacturing platform and configured for the movement of the plurality of substrates between the plurality of process modules and the at least one substrate metrology module.

Tapily does not explicitly disclose the blocking layer deposition process requires a longer processing time for each substrate than the film deposition process and the etch process, and wherein the first process module is configured for simultaneously processing a greater number of substrates than the second and third process modules. However Bhuyan discloses deposition apparatus comprising: 
a processing platform (Fig. 1, 100) including a plurality of processing chambers (120, 130, 140, 150) wherein the processing platform processes substrates according to method (Fig. 12, 1200) wherein a first chamber (120) can process one or more different numbers of wafers and have a different/higher batch times (Paragraph [0056-0057]).

It would have been obvious to those having ordinary skill in the art at the time of invention for a first chamber to process a greater number substrates than other processing chambers and have a longer processing time than the film deposition process and etch process because by allowing the first chamber to process a greater number of substrates with a longer processing time will allow the manufacturing cost and time to increase in efficiency due to the increase of number of substrates that can be processed at once. 

Regarding claim 13-188, Tapily and Bhuyan disclose all of the limitations of claim 1 (addressed above). Tapily does not explicitly disclose a showerhead in the first process module for exposing a plurality of substrates to a reactant gas and isolation gas wherein the first process module also contains a plurality of substrate holders configured to rotate the substrates. However Bhuyan further discloses:
A processing chamber (200) including a gas distribution assembly/showerheads (Fig. 2, 220) wherein the showerheads exposes the plurality of substrates (60) to a reactive gas and a purge/isolation gas (Paragraph [0035]). 
The processing chamber includes a plurality of holders/recesses for the substrate (242) and a support post to rotate the substrates (Paragraph [0037] & [0039]).

It would have been obvious to those having ordinary skill in the art at the time of invention for the showerhead to expose the plurality of substrate to a reactive gas and purge/isolation gas because the reactive gas will react with the substrate thereby promoting growth/deposition of a film on the surface of the substrate and the purge/isolation gas can be used carrier the reactive gas in and out of the chamber without reaction with the substrate. Further the support post will allow for rotation of the substrates to allow different substrate to be rotated under the showerheads to be exposed to the reactive and purge gases.

Regarding claim 19, Tapily further discloses:
A fourth processing module (106A) for removing the blocking/SAM from the substrate (Paragraph [0038]).

Regarding claim 20, Tapily further discloses:
The blocking layer includes a self aligned monolayer/SAM (Paragraph [0029]).

Claim(s) 2 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapily (Pre-Grant Publication 2019/0295870) in view of Bhuyan (WIPO Publication 2019/032457) as applied to claims 1 & 11 above, and further in view of Clark (Pre-Grant Publication 2019/0295891).
Regarding claim 2 & 12, Tapily and Bhuyan disclose all of the limitations of claim 1 & 11 (addressed above) Neither reference discloses at least one additional second process module, third process module or combination thereof. However Clark disclose a processing platform comprising:
A manufacturing platform for processing a semiconductor workpiece including a plurality of processing module that can include one or more film-deposition modules or one or more etching modules (Paragraph [0010]).

It would have been obvious to those having ordinary skill in the art at the time of invention to include at least one additional second and/or third module because it will allow more workpieces to be processed and if a module is inactive it will still allow the platform to operate due to the one or more other processing modules (Paragraph [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818